DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electronic control unit comprising a processor” referenced in claims 16-27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-21 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18, claim 18 recites the limitations "a forward move carried out manually" in line 5 of the claim and “a distance criterion” in line 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim as claim 18 is dependent on claim 17 which mentioned both “a forward move carried out manually” and “a distance criterion” therefore it is unclear if "a forward move carried out manually" in line 5 of claim 18 and “a distance criterion” in line 6 of claim 18 are the same as those previously mentioned in claim 17. For examination purposes examiner has interpreted the recitations of “a forward move carried out manually” and “a distance criterion” in claim 18 to be the same limitations as in claim 17 from which it depends. 
Claim 18 also recites the limitation “the forward move” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim as claim 18 is dependent on claim 17 which recites “a forward move carried out manually” and claim 18 recites “a forward move carried out automatically” in line 3 of claim 18, therefore it is unclear which forward move is being referred to with the recitation of “the forward move” in line 4 of claim 18. For examination purposes examiner has interpreted the recitation of “the forward move” in line 4 of claim 18 to be the same as “the forward move carried out automatically” in line 3 of claim 18. 

Regarding Claim 19, claim 19 recites the limitations "a forward move carried out manually" in line 4 of the claim and “a distance criterion” in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim as claim 19 is dependent on claim 17 which mentioned both “a forward move carried out manually” and “a distance criterion” therefore it is unclear if "a forward move carried out manually" in line 4 of claim 19 and “a distance criterion” in line 5 of claim 19 are the same as those previously mentioned in claim 17. For examination purposes examiner has interpreted the recitations of “a forward move carried out manually” and “a distance criterion” in claim 19 to be the same limitations as in claim 17 from which it depends. 

Regarding Claim 20, claim 20 recites the limitations "a forward move carried out manually" in line 4 of the claim and “a distance criterion” in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim as claim 20 is dependent on claim 17 which mentioned both “a forward move carried out manually” and “a distance criterion” therefore it is unclear if "a forward move carried out manually" in line 4 of claim 20 and “a distance criterion” in line 5 of claim 20 are the same as those previously mentioned in claim 17. For examination purposes examiner has interpreted the recitations of “a forward move carried out manually” and “a distance criterion” in claim 20 to be the same limitations as in claim 17 from which it depends. 
	Claim 20 recites the limitation “determine, after the essentially linear reversing move is carried out automatically, that the vehicle will not be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion”. Claim 20 further recites the limitation “based on the determination, carry out a second reversing move automatically having a specific steering angle against the pulling-out side instead of carrying out the essentially linear reversing move.” This claim is indefinite as it is unclear when the second reversing move is being executed with respect to the essentially linear reversing move as it is stated to be completed both after the essentially linear reversing move is completed and as an alternative to the essentially linear reversing move. For examination purposes examiner has interpreted the “second reversing move” is performed as an alternative to the “essentially linear reversing move” in the case where the vehicle will not be able to leave the parking space in a forward move carried out manually by the driver while maintaining a distance criterion. 
	
Regarding Claim 21, claim 21 recites the limitations "a forward move carried out manually " and “a distance criterion” in lines 4 and 7 and lines 5 and 8 of the claim respectively.  There is insufficient antecedent basis for this limitation in the claim as it is dependent on claim 20 and therefore inherits the deficiencies of claim 20 for which it is depends. 
Claim 21 recites the limitation "a forward move carried out manually " and “a distance criterion” in lines 4 and lines 5 of the claim respectively. There is insufficient antecedent basis for this limitation as there is further mention of "a forward move carried out manually " and “a distance criterion” in lines 7 and lines 8 of claim 21 respectively. Therefore, it is unclear if the second recitation of "a forward move carried out manually " and “a distance criterion” are referring to the same limitations as early stated in the claim or introducing new limitations. For examination purposes examiner has interpreted that then first and second recitations of "a forward move carried out manually " and “a distance criterion” in the claim are referring to the same limitations. 
	Claim 21 recites the limitation “the second reversing move having the specific steering angle against the pulling-out side as the last move of the automated pulling-out” in lines 9-10 of the claim. There is insufficient antecedent basis for this limitation as claim 16 previously recited the limitation “an essentially linear reversing move as the last move of the automated pulling-out process” in lines 8-9 of the claim. This is indefinite as there can be only one “last move”. 

Regarding Claim 24, claim 24 recites the limitation "a reversing move" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as claim 24 is dependent on claim 16 which recites the limitation “an essentially linear reversing move” therefore it is unclear whether the recitation of “a reversing move” in claim 24 is referring to the same “essentially linear reversing move” as referenced in claim 16. For examination purposes examiner has interpreted the “reversing move” recited in claim 24 to be the same as the “essentially linear reversing move” recited in claim 16.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claims 20, claim 20 fails to further limit the subject matter of claim 17 from which it depends. Claim 17 recites the limitation “determine, before the essentially linear reversing move, that the vehicle will subsequently be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion; and based on the determination, automatically carry out the essentially linear reversing move.” Claim 20 recites the limitation “determine, after the essentially linear reversing move is carried out automatically, that the vehicle will not be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion”. Therefore, it is unclear when the limitations of Claim 20 are executed with respect to claim 17 because when claim 17 is carried out the vehicle would already be able to leave the parking space in a forward move carried out manually by the driver. 

Regarding Claim 21, claim 21 is dependent on claim 20 and therefore inherits its deficiency and is rejected under similar ground.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 20, 22-23, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammert et al. (US20110054739A1) which will further be referred to as Bammert.

Regarding Claim 16, Bammert teaches a parking assistance system for a motor vehicle for automated pulling-out using at least automated lateral guiding out of a longitudinal parking space, comprising: an electronic control unit comprising a processor to execute one or more software programs configured to cause the electronic control unit ([0033] "a microprocessor which is connected to the means and has associated storage means for calculating a parking-space-exiting trajectory for removing a vehicle from the lateral parking space, and means for carrying out the parking-space-exiting process.") to: control the vehicle to perform a plurality of pulling-out moves of an automated pulling-out process([0006] "a parking-space-exiting trajectory which has, for example one or more straight and/or arcuate sections and which preferably requires a minimum number of straight and/or arcuate forward maneuvers and/or rearward maneuvers referred to for short as parking-space-exiting maneuvers, which are formed by the individual sections."); before transferring control of the vehicle to a driver, control the vehicle to automatically perform an essentially linear reversing move as the last move of the automated pulling-out process ([0017] "The method is then ended as soon as the vehicle assumes an intermediate position at the end of an S-shaped section which is preferably carried out as a rearward maneuver, from which intermediate position the vehicle can preferably leave the parking space without a collision in a single last maneuver and cut into the roadway."), and transfer control of the vehicle to the driver([0016] "When the method ends, the driver is preferably informed of this and assumes control of the vehicle.").

Examiner interprets lateral guiding to be synonymous with automatic steering. Examiner has interpreted “essentially linear reversing move” to be a reversing move not having a steering angle against the direction of the pulling-out side ([0022] Applicant’s Specification) 

Regarding Claim 17, Bammert teaches the parking assistance system according to claim 16 as detailed above. 
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: determine, before the essentially linear reversing move, that the vehicle will subsequently be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion([0019] "One advantageous embodiment of the method according to the invention provides that if the result of the measurement is that at least the length of the parking space is not sufficient, or the length of the parking space is too small, for exiting from the parking space in one maneuver or in a rearward maneuver and a subsequent forward maneuver, an intermediate position, which is offset parallel to the parked position and from which is offset parallel to the parked position and from which collision-free exiting from the parking space, for example with a single remaining maneuver, is possible, or from which the vehicle can exit the parking space in preferably one maneuver, is calculated in the method step, and subsequently a multi-maneuver parking-space-exiting trajectory, which has S-shaped sections and which leads from the original parked position into the intermediate position in one or more maneuvers with parallel movement of the vehicle, is calculated. ); and based on the determination, automatically carry out the essentially linear reversing move ([0020] “The parking-space-exiting trajectory is preferably calculated in such a way that the intermediate position is reached with a S-shaped section which is carried out as a last rearward maneuver, with the result that the ultimate exiting from the parking space can take place in one forward maneuver.”).

Regarding Claim 18, Bammert teaches the parking assistance system according to claim 17 as detailed above. 
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: Page 3 of 9Application No. To be determined Attorney Docket No. 080437.PD866USdetermine, during a forward move carried out automatically before the automatic essentially linear reversing move or upon completion of the forward move ([0053] "the parking-space-exiting process is carried out with simultaneous collision prevention by monitoring the distance A, B from at least objects 07, 05 which bound the parking space 02 (FIGS. 5 to 8).”), that the vehicle will subsequently be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion ([0053]-[0054] “This is done, for example, by the parking-space-exiting system preferably actively assuming the steering of the vehicle 01, and the parking-space-exiting system simultaneously monitoring the distances B, A, or the distance from objects 05, 07 which bound the parking space 02…Moreover, the front UPA sensors can be used for an unobstructed view, check during the forward maneuver, with the result that if there is an unobstructed view, that is to say if an object 07 which bounds the parking space 02 to the front can be passed laterally without collision, the parking-space-exiting process can be ended...the method is ended as soon as collision-free exiting from the parking space 02, for example with a single remaining maneuver, is possible. The parking-space-exiting system preferably informs the driver about this, after which said driver assumes control of the vehicle 01.").

Regarding Claim 20, Bammert teaches the parking assistance system according to claim 17 as detailed above.
	Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: determine, after the essentially linear reversing move is carried out automatically ([0058] “FIG. 6 shows a parking situation or a parking-space-exiting strategy in which the vehicle 01 cannot exit the parking space 02 with a first forward maneuver. The parking situation is at comparatively short distance A from an object 07 which bounds the parking space 02 to the front, and at a comparatively large distance B from an object 05 which bounds the parking space 02 to the rear. In this parking situation, the vehicle 01 can only exit the parking space 02 in a forward maneuver which is subsequent to a first rearward maneuver.”), that the vehicle will not be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion; and based on the determination, carry out a second reversing move automatically having a specific steering angle against the pulling-out side instead of carrying out the essentially linear reversing move. ([0058] “In this context, the parking-space-exiting system determines, from the length of the parking space and the distances from the objects 05, 07 which bound the parking space 02, a parking-space-exiting strategy with a parking-space-exiting trajectory 03 which has two maneuvers or two sections, with the result that the parking space can be exited in two parking-space-exiting maneuvers. The first parking-space-exiting maneuver which is carried out as a rearward maneuver leads straight back along the first section…of the parking-space-exiting trajectory 03 up to a distance from the object 05 which bounds the parking space 02 to the rear, at which distance UPA sensors arranged at the rear 04 of the vehicle indicate a warning before a minimum distance is undershot…A subsequent second parking-space-exiting maneuver which is carried out as a forward maneuver leads out of the parking space 02 with the minimum required steering angle. In the forward maneuver, the parking-space-exiting system steers the vehicle onto the minimum necessary steering angle which is necessary to exit the parking space 02 without a collision, and informs the driver about the ending of the parking-space-exiting assistant as soon as the steering angle is reached.”)


Regarding Claim 22, Bammert teaches the parking assistance system according to claim 16 as detailed above.
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: steer in the direction of the pulling-out side with full steering lock upon completion of the essentially linear reversing move carried out automatically ([0070] "The first maneuver can, for example, lead straight back...The second maneuver extends, with full left-handed locking of the steering or with full turning of the steering,”); or steer in the direction of the pulling-out side with full steering lock upon completion of a second reversing move having a specific steering angle against the pulling-out. 

Examiner interprets the claim is written in the alternative and therefore only one limitation needs to be addressed.  

Regarding Claim 23, Bammert teaches the parking assistance system according to claim 16 as detailed above.
Bammert also teaches wherein the parking assistance system is a parking assistance system for automated pulling out using automated lateral ([0007] “During the exiting from the parking space, the steering of the vehicle is preferably controlled automatically,”) and longitudinal guiding ([0010] "During the parking-space-exiting process the vehicle can be automatically accelerated and/or braked, for example by intervention of an engine controller or a brake system of the vehicle, wherein the automatic acceleration and/or braking take place only until the vehicle has reaches its intermediate position from which it is possible to exit the parking space in a remaining single maneuver." and [0034] “a driving assistance device which permits guided exiting from a parking space or semi-automatic exiting from a parking space or fully automatic exiting from a parking space.”).

Regarding Claim 25, Bammert teaches the parking assistance system according to claim 16 as detailed above. 
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: determine, before the essentially linear reversing move is carried out automatically, that upon completion of a forward move carried out automatically the vehicle can leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion ([0019] “One advantageous embodiment of the method according to the invention provides that if the result of the measurement is that at least the length of the parking space is not sufficient, or the length of the parking space is too small, for exiting from the parking space in one maneuver or in a rearward maneuver and a subsequent forward maneuver, an intermediate position, which is offset parallel to the parked position and from which collision-free exiting from the parking space, for example with a single remaining maneuver, is possible, or from which the vehicle can exit the parking space in preferably one maneuver, is calculated in the method step, and subsequently a multi-maneuver parking space-exiting trajectory, which has S-shaped sections and which leads from the original parked position into the intermediate position in one or more maneuvers with parallel movement of the vehicle, is calculated.”); and carry out the essentially linear reversing move automatically based on the determination ([0020] “The parking-space-exiting trajectory is preferably calculated in such a way that the intermediate position is reached with an S-shaped section which is carried out as a last rearward maneuver, with the result that the ultimate exiting from the parking space can take place in one forward maneuver.”).

Regarding Claim 28, A method for automated pulling out using at least automated lateral guiding out of a longitudinal parking space via a motor vehicle, comprising: performing a plurality of pulling-out moves of an automated pulling-out process ([0059] "a parking-space-exiting strategy with a parking-space-exiting trajectory 03 which has a plurality of maneuvers or N sections, with the result that the parking space can be exited in N parking-space-exiting maneuvers."); before transferring control of the vehicle to a driver, controlling the vehicle to automatically perform an essentially linear reversing move as the last move of the automated pulling-out process ([0017] "The method is then ended as soon as the vehicle assumes an intermediate position at the end of an S-shaped section which is preferably carried out as a rearward maneuver, from which intermediate position the vehicle can preferably leave the parking space without a collision in a single last maneuver and cut into the roadway."), and transferring control of the vehicle to the driver ([0016] "When the method ends, the driver is preferably informed of this and assumes control of the vehicle.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bammert et al. (US20110054739A1) which will further be referred to as Bammert.

Regarding Claim 19, Bammert teaches the parking assistance system according to claim 17 as detailed above.
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: determine, before the essentially linear reversing move carried out automatically, that the vehicle will subsequently be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion 
and with a full steering lock in the direction of the pulling-out side ([0006] “In this context it is additionally possible to detect whether a parking-space-exiting process is at all possible. Then, in a fourth method step, the parking-space-exiting process is started, for example by outputting a corresponding signal to the driver of the vehicle indicating that a parking-space-exiting trajectory is calculated and is available. In a fifth method step, the parking-space-exiting process is carried out with simultaneous collision prevention by monitoring the distance from at least objects which bound the parking space. In this context it may be possible for the driver to bring about the travel direction of the first parking-space-exiting maneuver, for example by means of a steering lock or by predefining a steering angle.)

Examiner interprets “the pulling-out side” to be the side in which the vehicle will enter into traffic. 

Bammert also teaches a relationship between the steering angle and the direction of the vehicle at the time of exiting the parking space ([0008] “During the remaining maneuver, the vehicle preferably moves here with a constant steering angle along a circular path… in the intermediate position, the steering is still turned automatically into a parking-space-exiting position which permits collision-free exiting from the parking space in one maneuver. The parking-space-exiting position can preferably correspond here to the maximum or approximately maximum lock of the steering system.”). 
Bammert fails to explicitly teach “a full steering lock in the direction of the pulling-out side” but implies this limitation. 
It would have been obvious to one having ordinary skill in the art based on the teachings of Bammert to infer that a steering lock can be applied in the direction of the pulling-out side or side that the vehicle can enter into traffic. One would have been motivated to enable a driver to exit a parking space with a full steering lock to better support collision free exiting as some obstacles will require a larger turning angle to avoid contact. 

Regarding Claim 21, Bammert teaches the parking assistance system according to claim 20 as detailed above.
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: Page 4 of 9Application No. To be determinedAttorney Docket No. 080437.PD866USdetermine, after the essentially linear reversing move is carried out automatically, that the vehicle will not be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion([0059] “The parking
situation is at a short distance A from an object 07 which bounds the parking space 02 to the front and at an at most slightly larger distance B from an object 05 which bounds the parking space 02 to the rear. In this parking situation, the vehicle 01 cannot exit the parking space 02 either in a first forward maneuver or in a forward maneuver which is directly subsequent to a first rearward maneuver”.); determine, after the second reversing move carried out using the specific steering angle against the pulling-out side, that the vehicle will be able to leave in a forward move carried out manually by the driver while maintaining a distance criterion ([0059] “The first parking-space-exiting maneuver which is carried out as a rearward maneuver leads back here in an arcuate shape along the first section (not illustrated in FIG. 7) of the parking-space-exiting trajectory 03 with maximum right-handed lock of the steering, up to a distance from the object 05 which bounds the parking space 02 to the rear at which UPA sensors which are arranged at the rear 04 of the vehicle issue a warning about undershooting of a minimum distance…A subsequent second parking-space-exiting maneuver which is carried out as a forward maneuver leads forward in an arcuate shape with a maximum left-hand steering lock up to a distance from the object 07 which bounds the parking space 02 to the front at which UPA sensors which are arranged at the front 06 of the vehicle issue a warning about undershooting of a minimum distance,”); carry out the second reversing move having the specific steering angle against the pulling-out side as the last move of the automated pulling-out maneuver automatically; and transfer control to the driver( [0059] “The two parking-space-exiting maneuvers are repeated until collision-free exiting from the parking space 02 is possible in a last forward maneuver with a minimum steering angle of the steering. As a result, the vehicle 01 experiences, with each rearward maneuver and forward maneuver, an increasingly oblique position in the parking space 02, extending as far as an oblique position from which it is possible to exit the parking space 02 in a last forward maneuver. In this last forward maneuver, the parking-space-exiting system steers the vehicle onto the minimum necessary steering angle which is necessary to exit the parking space 02 without a collision, and informs the driver about the ending of the parking-space-exiting assistant as soon as the steering angle is reached.”).
	Bammert fails to explicitly teach “after the second reversing move carried out using a specific steering angle against the pulling-out side”. 
Bammert also teaches that a specific steering angle can be set ([0053] “it is possible that the driver will bring about the direction of travel of the first parking-space-exiting maneuver by means of, for example, a steering lock or by predefining a steering angle.”) 
It would have been obvious to one of ordinary skill in the art to substitute the maximum right-hand or left-handed steering lock for a specific steering angle as the two serve as functional equivalents in the teachings of Bammert as either can be used to manipulate the direction of travel. One would have been motivated to substitute the steering lock for a predefined steering angle to be able to adjust the steering angle based on changes to the vehicle’s surroundings. It is also obvious to one having ordinary skill in the art that since Bammert teaches that the maximum steering lock can be applied as a left-handed or right-handed maneuver it can be implied that the steering angle can be against the pulling-out side. 

Claims 24, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bammert et al. (US20110054739A1) in view of Kim (KR101509967B1) which will further be referred to as Bammert and Kim respectively.

Regarding Claim 24, Bammert teaches the parking assistance system according to claim 16 as detailed above. 
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: before the transfer of control to the driver, to carry out a reversing move automatically as the last move of the automated pulling-out process, and Page 5 of 9Application No. To be determined Attorney Docket No. 080437.PD866USthen to transfer control to the driver ([0017] "The method is then ended as soon as the vehicle assumes an intermediate position at the end of an S-shaped section which is preferably carried out as a rearward maneuver, from which intermediate position the vehicle can preferably leave the parking space without a collision in a single last maneuver and cut into the roadway.").
Bammert fails to explicitly teach “before the transfer of control to the driver, to always carry out a reversing move automatically” but suggests this limitation. 
Kim teaches a device for performing an essentially linear reversing move as part of an operation to pull-out of a parallel parking space to create adequate space for pulling out (Abstract, “a device for controlling an operation to pull out a vehicle, which is capable of arranging a sufficient space to pull out the vehicle by positioning a steering wheel on a neutral position when the parallel-parked vehicle having a wall at one side thereof is reversed to be pulled out,”).

Examiner interprets “steering wheel on a neutral position” to be not having a steering angle applied, and is synonymous with being essentially linear.  

It would have been obvious to one having ordinary skill in the art based on the teachings in Bammert, that since a reversing move is the preferred last move of an automated pulling-out process, to further limit the process taught in Bammert to always execute the reversing move as the last move to the automated pull-out process. One would have been motivated to do so to as Kim suggests to create adequate space for a vehicle to pull out of a parallel parking space (Kim, [0010] “steering is positioned at neutrality when wall backs the vehicle up in the evection of the vehicle which becomes with parallel parking in one side in case the positions and the space in which the vehicle drives out is enough prepared for. In that way the effectiveness of evection can be heightened.).

Regarding Claim 26, Bammert teaches a parking assistance system for a motor vehicle for automated pulling-out using at least automated lateral guiding out  of a longitudinal parking space, comprising: an electronic control unit comprising a processor to execute one or more software programs configured to cause the electronic control unit to ([0033] "a microprocessor which is connected to the means and has associated storage means for calculating a parking-space-exiting trajectory for removing a vehicle from the lateral parking space, and means for carrying out the parking-space-exiting process."): control the vehicle to perform a plurality of pulling-out moves of an automated pulling-out process ([0006] "a parking-space-exiting trajectory which has, for example one or more straight and/or arcuate sections and which preferably requires a minimum number of straight and/or arcuate forward maneuvers and/or rearward maneuvers referred to for short as parking-space-exiting maneuvers, which are formed by the individual sections."); before transferring control of the vehicle to a driver, control the vehicle to always automatically carry out a reversing move as the last move of the automated pulling-out process ([0017] "The method is then ended as soon as the vehicle assumes an intermediate position at the end of an S-shaped section which is preferably carried out as a rearward maneuver, from which intermediate position the vehicle can preferably leave the parking space without a collision in a single last maneuver and cut into the roadway."); and transfer control of the vehicle to the driver([0016] "When the method ends, the driver is preferably informed of this and assumes control of the vehicle.").
Bammert fails to explicitly teach “before the transfer of control to the driver, to always carry out a reversing move automatically” but suggests this limitation. 
Kim teaches a device for performing a linear reversing move as part of an operation to pull-out of a parallel parking space to create adequate space for pulling out (Abstract, “a device for controlling an operation to pull out a vehicle, which is capable of arranging a sufficient space to pull out the vehicle by positioning a steering wheel on a neutral position when the parallel-parked vehicle having a wall at one side thereof is reversed to be pulled out,”).
It would have been obvious to one having ordinary skill in the art based on the teachings in Bammert, that since a reversing move is the preferred last move of an automated pulling-out process, to further limit the process taught in Bammert to always execute the reversing move as the last move to the automated pull-out process. One would have been motivated to do so to as Kim suggests to create adequate space for a vehicle to pull out of a parallel parking space (Kim, [0010] “steering is positioned at neutrality when wall backs the vehicle up in the evection of the vehicle which becomes with parallel parking in one side in case the positions and the space in which the vehicle drives out is enough prepared for. In that way the effectiveness of evection can be heightened.).

Regarding Claim 27, the combination of Bammert and Kim teaches the parking assistance system according to claim 26 as detailed above.
Bammert also teaches wherein the one or more software programs are further configured to cause the electronic control unit to: Page 6 of 9Application No. To be determined Attorney Docket No. 080437.PD866USdetermine, before the reversing move is carried out automatically, that the vehicle will subsequently be able to leave the parking space continuously in a forward move carried out manually by the driver while maintaining a distance criterion([0019] "One advantageous embodiment of the method according to the invention provides that if the result of the measurement is that at least the length of the parking space is not sufficient, or the length of the parking space is too small, for exiting from the parking space in one maneuver or in a rearward maneuver and a subsequent forward maneuver, an intermediate position, which is offset parallel to the parked position and from which is offset parallel to the parked position and from which collision-free exiting from the parking space, for example with a single remaining maneuver, is possible, or from which the vehicle can exit the parking space in preferably one maneuver, is calculated in the method step, and subsequently a multi-maneuver parking-space-exiting trajectory, which has S-shaped sections and which leads from the original parked position into the intermediate position in one or more maneuvers with parallel movement of the vehicle, is calculated. ); and based on the determination, automatically carry out the reversing move as the last move ([0020] “The parking-space-exiting trajectory is preferably calculated in such a way that the intermediate position is reached with a S-shaped section which is carried out as a last rearward maneuver, with the result that the ultimate exiting from the parking space can take place in one forward maneuver.”).

Regarding Claim 29, Bammert teaches the method according to claim 28 as detailed above.
Bammert also teaches wherein the vehicle is controlled to automatically perform the essentially linear reversing move as the last move of the automated pulling-out process ([0017] "The method is then ended as soon as the vehicle assumes an intermediate position at the end of an S-shaped section which is preferably carried out as a rearward maneuver, from which intermediate position the vehicle can preferably leave the parking space without a collision in a single last maneuver and cut into the roadway.") in each case before transferring control of the vehicle to the driver ([0016] "When the method ends, the driver is preferably informed of this and assumes control of the vehicle.").
Bammert also fails to explicitly teach that the linear reversing move is executed as the last move in each case before transferring control back to the driver but this limitation is suggested. 
Kim teaches a device for performing a linear reversing move as part of an operation to pull-out of a parallel parking space to create adequate space for pulling out (Abstract, “a device for controlling an operation to pull out a vehicle, which is capable of arranging a sufficient space to pull out the vehicle by positioning a steering wheel on a neutral position when the parallel-parked vehicle having a wall at one side thereof is reversed to be pulled out,”).
It would have also been obvious to one of ordinary skill in the art based on the teaches in Bammert, that since a reversing move is the preferred last move of an automated pulling-out process, to execute the reversing move as the last move to the automated pull-out process in each case. One would have been motivated to do so to as Kim suggests to create adequate space for a vehicle to pull out of a parallel parking space (Kim, [0010] “steering is positioned at neutrality when wall backs the vehicle up in the evection of the vehicle which becomes with parallel parking in one side in case the positions and the space in which the vehicle drives out is enough prepared for.) One would have been further motivated to execute the linear reversing move as the last step before transferring control to the driver to allow the transfer of control to occur when the driver is still in the parking space. The driver still being in the parking space will give the driver time to safely regain control without worrying about a possible collision with another vehicle in oncoming traffic. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwami et al. (US10843731B2) discloses a parking exit assist device that sets a target steering angle based on the distance of an own vehicle and a frontward vehicle. Iwami et al. further discloses an assist control unit which sets the steering angle to the target steering angle and terminates the assist control when the own vehicle travels forward by a predetermined distance. 
Moon et al. (US20140188339A1) discloses a parking assist system comprising sensors to measure the distance between an own vehicle and surrounding objects, a motor driven power steering (MDPS) controller to control steering and a controller to perform exit from a parallel parking space while operating steering angle cooperatively with the MDPS controller.
Niemz (DE102009046163A1) discloses a method for supporting a driver when driving out of a parking space in a way that the vehicle can exit the parking space in a forward maneuver using an automatic steering system. Niemz also discloses a driver assistance system for support of a driver of a vehicle when driving out of a parking space. 
Noh (US9085321B2) discloses a parking exit control system that has a parking control device that measures the distance between an own vehicle and rear and front objects, determines an initial parking exit direction and whether to perform steering control according to the measured distance exceeds a preset reference distance. Noh further discloses an electronic steering device configured to adjust a steering angle. 
Tomozawa et al. (US9481368B2) discloses a parking exit assist system that includes an electronic control unit. The electronic control unit is configured to at the time of assisting the exit of a parallel parking space creates a boundary line that creates a no-entry area. Tomozawa et al. further discloses that while the vehicle park exit assist system is executing control the vehicle is operated so it does not enter the no-entry area. 
Tseng et al. (US9925978B2) discloses a vehicle capable of wired and wireless communication with external processors. The driver of the vehicle can be an autonomous program. Tseng et al. also discloses a vehicle pivot technique which can adjust the steering angle as a function of distance. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N RORIE whose telephone number is (571)272-6962. The examiner can normally be reached Monday - Friday (out of office every other Friday) 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 4175       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662